Exhibit 99.1 United States Natural Gas Fund, LP Monthly Account Statement For the Month Ended December 31, 2009 Statement of Income (Loss) Income Realized Trading Gain (Loss) on Futures $ 312,286,280 Realized Trading Gain (Loss) on Swaps 316,354,166 Unrealized Gain (Loss) on Market Value of Futures (48,342,572) Unrealized Gain (Loss) on Market Value of Swaps (22,155,767) Interest Income 138,464 Total Income (Loss) $ 558,280,571 Expenses Investment Advisory Fee $ 1,918,167 Brokerage Commissions 517,918 Tax Reporting Fees 263,500 Legal Fees 136,390 NYMEX License Fee 83,820 SEC & FINRA Registration Expense 31,000 Non-interested Directors' Fees and Expenses 16,785 Audit Fees 13,589 Prepaid Insurance Expense 1,923 Total Expenses $ 2,983,092 Net Gain (Loss) $ 555,297,479 Statement of Changes in Net Asset Value Net Asset Value Beginning of Period 12/1/09 $ 3,777,437,177 Additions (22,100,000 Units) 192,372,507 Net Gain (Loss) 555,297,479 Net Asset Value End of Period $ 4,525,107,163 Net Asset Value Per Unit (449,500,000 Units) $ 10.07 To the Limited Partners of United States Natural Gas Fund,
